 In the Matter ofBRUST TOOL MFG.Co.andDIE AND TOOLMAS.ERsLODGENo.113,OFTHEINTERNATIONAL ASSOCIATIONOF MACHINISTS(A. F. L.)Case No. R40744.-Decided August 8, 1941Jurisdiction:tool manufacturing industry.Investigation and Certification of Representatives:existenceof question: re-fusal to accord union recognition until it is certified by the Board ;electionnecessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, including tool designers, excluding supervisory employees,superin-tendent, foremen, office and clerical employees.Fyffe & Clarke,byMr. Albert J. Smith,of Chicago, Ill, for theCompany.Mr. Arthur A. Netre f a,of Chicago, Ill., for the Union.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 12, 1941, Die and Tool Makers Lodge No. 113,of the Inter-nationalAssociation ofMachinists(A. F. L.), herein called theUnion, filed with the Regional Director for the Thirteenth Region(Chicago, Illinois)a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of BrustToolMfg. Co.,'Chicago,Illinois, herein called the Company, andrequesting an investigation and certification of representatives, pur-suant to Section 9(c) of theNational Labor Relations Act, 49 Stat.449, herein called theAct.OnJuly 8, 1941,theNational LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act,and Article III, Section 3, of National Labor' Rela-tions Board Rules and Regulations-Series 2, as amended,orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.On July 10,1941,the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Union, andiAt the hearing, the name of the Company was corrected to read as appears above.34 N. L. R. B., No. 2,24 33RUST MFG. CO.25United Electrical, Radio and Machine Workers of America, affili-ated with the C. I. 0.2 Pursuant to notice, a hearing was held onJuly 17, 1941, at Chicago, Illinois, before Charles F. McErlean, theTrial Examiner duly designated by the Chief Trial Examiner. TheCompany was represented by counsel, the Union by its representative;both participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing the Trial Examiner made various rulings on motions and onobjections to the admission of evidence.The Board has reviewed allthe rulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYBrust Tool Mfg. Co. is an Illinois corporation engaged in the manu-facture of tools, dies, gauges, and special machinery and fixtures.Steel and castings are the principal raw materials which it uses.Forthe 6 months period ending June 30, 1941, the Company purchased$26,000 worth of such materials.During that period, the Companysoldmanufactured products valued at approximately $300,000, ofwhich 61 percent were shipped to points outside the State of Illinois.H. THE ORGANIZATION INVOLVEDDie and Tool Makers Lodge No. 113, of the International Associa-tion of Machinists is a labor organization affiliated with the AmericanFederation of Labor which admits to membership employees ofthe Company.III.THE QUESTIONCONCERNINGREPRES.:NTATIONOn June 11, 1941, the Union's representative requested the Com-pany to enter into a collective bargaining agreement with it.TheCompany refused to do so until the Union was certified by the Boardas the exclusive bargaining representative of the Company's em-ployees.A statement on the record by the Trial Examiner showsthat the Union represents a substantial number of employees in theunit hereinafter found to be appropriate.3SThe latter union neither appeared nor was representedat the hearing.3 The statementshows that the petitioner submitted 76 membershipapplication cardsto the Trial Examiner, 37of which were dated between April and July, 1940,and 39 ofwhich were undated.Sixty-nine of thecards boregenuine, original signatures,and 57 ofthose appeared on the Company's June16, 1941, payroll,which contained 86 names in all. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning the representation ofemployeesof the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union contends that all production and. maintenance employees;including tool designers, but excluding supervisory employees, thesuperintendent, foremen, and office and clerical employees constitutean appropriate unit.The Company does not take any position asto what employees should be included within the unit.We find that all production and maintenance employees of theCompany, including tool designers, but excluding supervisory em-ployees, the superintendent, foremen, and office and clerical employees,constitute a unit appropriate for the purposes of collective bargain-ing, and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collec-tive bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The Union requests that elegibility to votein the election be determined as of the last week of June or thefirst week of July, on the ground that there is a constant turn-overin the Company's employees, and that that date would represent apoint midway between the date of the filing of the petition and thehearing.The Company requests that eligibility be determined bythe pay roll for the period immediately preceding the Direction ofElection.We find no compelling reason to depart from our usualpractice in this regard.Accordingly,we shall direct that thoseeligible to vote in the election shall be employees within the appro-priate unit who were employed by the Company during the pay-rollperiod immediately preceding the date of the Direction of Election,'subject to such limitations and additions as are set forth in the Direc-tion hereinafter. BRUST MFG. CO.27Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Brust Tool Mfg. Co.,Chicago, Illinois,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All production and maintenance employees of the Company,including tool designers, but excluding supervisory employees, thesuperintendent,foremen, and office and clerical employees,consti-tute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9(b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining with Brust Tool Mfg. Co., Chicago, Illinois, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty(30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director forthe Thirteenth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations,among all production and mainte-nance employees who were employed by the Company during thepay-roll period immediately preceding the data of this Direction ofElection,including tool designers and employees who did not workduring such pay-roll period because they were ill or on vacationor in the active military service or training of the United States,or temporarily laid off, but excluding supervisory employees, thesuperintendent,foremen, and office and clerical employees and em-ployees who have since quit or been dischargd for cause,to determinewhether or not they desire to be represented by Die and Tool MakersLodge No. 113, of the International Association of Machinists(A. F. L.) for the purposes of collective bargaining.